DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 21-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,332,905. Although the claims at issue are not identical, they are not patentably distinct from each other because the outstanding application removes the limitations which specify the invention is for emulating a set top box.
Outstanding application 16/837,016 claim 21
U.S. Patent No. 8,332,905 claim 1
A method for presenting internet protocol television (IPTV) content on a software platform comprising:
A set-top box emulation system for presenting IPTV content to a user on an electronic device, said emulation system comprising:
streaming the IPTV content on the software platform for display to an end user wherein the software platform is configured on an end user's electronic device;
…wherein the IPTV content is video content, and wherein the management components are configured to perform video processing of the video content…
executing by the end user's electronic device a middleware component to process the IPTV content from a content source provider;
a middleware component;
managing access to the IPTV content on the software platform of the end user's electronic device;
…wherein the plurality of management components comprising … a conditional access manager…

…and wherein the video processing comprises decoding the IPTV content…
managing the display of the media content on the end user's software platform using a user interface that comprises a layout on the display that enables the middleware component to control by an end user's selection of a set of user interface controls the display of the media content.
a plurality of interfaces to enable communication between said plurality of management components and said middleware, wherein the plurality of interfaces comprises a graphics interface, a MUX interface, a Conditional Access interface, a Media interface, and Events Interface, a System Settings interface and/or a Persistent Storage interface.


Claims 21-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,683,543. Although the claims at issue are not identical, they are not patentably distinct from each other because the outstanding application removes the limitations which specify the invention is for emulating a set top box.
Outstanding application 16/837,016 claim 21
U.S. Patent No. 8,683,543 claim 1

A set-top box emulation system for presenting IPTV content to a user on a general purpose electronic device, said emulation system comprising:
streaming the IPTV content on the software platform for display to an end user wherein the software platform is configured on an end user's electronic device;
…presenting IPTV content to a user…
executing by the end user's electronic device a middleware component to process the IPTV content from a content source provider;
a middleware component associated with a provider of the IPTV content, wherein the middleware component is designed for execution on a physical set top box;
managing access to the IPTV content on the software platform of the end user's electronic device;
a plurality of management components arranged and configured to emulate the capabilities of the physical set-top box to the middleware component, wherein the plurality of management components comprises at least one of a presentation manager, a codec manager and/or a conditional access manager
managing a display of the IPTV content that comprises media content from a data stream accessed by a CA interface using a media manager wherein the media manager abstracts an application based on at least one type of video 
, a codec manager and/or a conditional access manager

a plurality of interfaces to enable communication between said plurality of management components and said middleware component to thereby allow the middleware component to operate on the general purpose electronic device as if the general purpose electronic device was the physical set top box.


Claims 21-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,616,646. Although the claims at issue are not identical, they are not patentably distinct from each other because the outstanding application removes the limitations which specify the invention is for emulating a set top box.
Outstanding application 16/837,016 claim 21
U.S. Patent No. 10,616,646 claim 1
A method for presenting internet protocol television (IPTV) content on a software platform comprising:
A computer-implemented method of emulating a physical set-top box (STB), comprising:
streaming the IPTV content on the software platform for display to an end user wherein the software platform is configured on an end user's electronic device;
receiving Internet Protocol Television (IPTV) content over a connection of an electronic device from an Internet Protocol (IP) closed network;

executing by the electronic device a middleware component, designed originally for use with the physical STB, including emulating hardware capabilities of the physical STB to process the IPTV content and a dynamic video source selection (DVSS) component; and
managing access to the IPTV content on the software platform of the end user's electronic device;
presenting the IPTV content on a display of the electronic device;
managing a display of the IPTV content that comprises media content from a data stream accessed by a CA interface using a media manager wherein the media manager abstracts an application based on at least one type of video codec selected by a codec manager from a plurality of video codec to display the media content from the data stream; and
managing access by the electronic device to the IPTV content using a Conditional Access (CA) manager and a CA interface between the middleware component and the CA manager;
managing the display of the media content on the end user's software platform using a user interface that comprises a layout on the display that enables the middleware component to control by an end user's selection of a set of user interface controls the display of the media content.
managing presentation of the IPTV content on the display using a presentation manager and a graphics interface, wherein the graphics interface enables the middleware component with mechanism to inform the underlying graphical subsystem to refresh the display


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claims 21-2445 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kiley et al. (2008/0189360) [Kiley].
Regarding claims 21, 31, and 41, Kiley discloses a method for presenting internet protocol television (IPTV) content on a software platform comprising: 
streaming the IPTV content on the software platform for display to an end user wherein the software platform is configured on an end user's electronic device (fig. 2, see also paragraph 0263); 
executing by the end user's electronic device a middleware component to process the IPTV content from a content source provider (paragraph 0145); 
managing access to the IPTV content on the software platform of the end user's electronic device (paragraph 0142); 

managing the display of the media content on the end user's software platform using a user interface that comprises a layout on the display that enables the middleware component to control by an end user's selection of a set of user interface controls the display of the media content (paragraph 0143).

Regarding claims 22, 32, and 42, Kiley discloses the method and system of claims 21, 31, and 41, further comprising: using a conditional access (CA) manager and a CA interface configured between the middleware component and the CA manager wherein the CA interface enables features initiated for CA controlled by the content source provider (paragraph 0142).

Regarding claim 23, 33, and 43, Kiley discloses the method and system of claims 22, 32, and 42, further comprising: receiving encoded media content from the content source provider at the software platform; and decoding the media content using the codec manager with a media interface and a network interface (paragraph 0141).

Regarding claims 24, 34, and 44, Kiley discloses the method and system of claims 23, 33, and 43, further comprising: configuring the middleware component with a plurality of interfaces for enabling communication between at least a graphics interface, a CA interface, a media interface, a system settings interface, and a persistent storage interface (paragraph 0146).

Regarding claims 28 and 38, Kiley discloses the method and system of claims 21 and 32, further comprising: receiving the IPTV content on the software platform from an Internet Protocol (IP) closed network (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-27, 29-30, 35-37, and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiley.
Regarding claims 25, 35, and 45, Kiley discloses the method and system of claims 24, 34, and 44, but fails to disclose processing by a dynamic video source selection (DVSS) component the IPTV content from a content source provider wherein the DVSS component is configured with one or more of a PVR controller, an IGMP client, an RTSP client, and a DVB-T client.
Examiner takes official notice that it was notoriously well known at the time of invention for client devices that stream video from the Internet for display (such as disclosed by Kiley) to include a DVSS component configured with an RTSP client. RTSP stands for Real Time Streaming Protocol, and was specifically designed to facilitate the transmission and viewing of video content streams as envisioned by the Kiley disclosure.
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method and system of Kiley to include processing by a dynamic video source 

Regarding claims 26 and 36, Kiley discloses the method and system of claims 25 and 35, wherein one or more of the plurality of interfaces and the middleware component is embedded within a Document Object Model (DOM) on the software platform operating on the end user's electronic device (paragraph 0132).

Regarding claims 27 and 37, Kiley discloses the method and system of claims 26 and 36, further comprising: receiving DOM requests at the software platform; and translating a DOM request into an application programming interface (API) request for interaction with the middleware component (paragraph 0132).

Regarding claims 29, 30, 39, and 40, Kiley discloses the method and system of claims 27 and 37, but fail to disclose configuring the DOM request into a JavaScript request for supporting the DVSS component to display the media content or to decrypt the media content for the DVSS component to display the media content.
Examiner takes official notice that utilizing JavaScript to run a middleware application was notoriously well known in the art at the time of invention.
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method and system of Kiley to include configuring the DOM request into a JavaScript request (such as interfacing with Internet Explorer, see paragraphs 0130-0131) for supporting the DVSS component to display the media content (see Fig. 7 step 780) or to decrypt the media content for the DVSS component to display the media content (paragraph 0142).

Regarding claim 46, Kiley discloses the method of claim 45, wherein the video content comprises video on demand (paragraph 0241).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.